                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Mindy N. Neal,                         )                Civil Action No.: 0:18-cv-00262-JMC
                                       )
                            Plaintiff, )
                                       )
              v.                       )                              ORDER
                                       )
Cigniti Technologies, Inc.,            )
                                       )
                            Defendant. )
                                       )
______________________________________ )

       Mindy N. Neal (“Plaintiff”) filed this action pursuant to Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., against Cigniti Technologies, Inc. (“Defendant”)

on January 31, 2018. (ECF No. 1.) This matter is before the court for review of Magistrate Judge

Paige J. Gossett’s Report and Recommendation (“Report”) filed on August 9, 2018,

recommending that Defendant’s Motion to Dismiss be granted and that Plaintiff’s Complaint be

dismissed without prejudice for lack of personal jurisdiction under Rule 12(b)(2) of the Federal

Rules of Civil Procedure. (ECF No. 19.) For the reasons set forth herein, the court ACCEPTS

the Report, GRANTS Defendant’s Motion to Dismiss, and DISSMISSES Plaintiff’s Complaint

without prejudice.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a recitation. (ECF No. 19.) As brief background, on January 31, 2018, Plaintiff

alleged the following violations pursuant to Title VII: (1) discrimination on the basis of race,

national origin, and gender; (2) unlawful retaliation; and (3) a hostile work environment. (ECF

No. 1 at 3-5.) On May 2, 2018, Defendant moved to dismiss Plaintiff’s claims for lack of subject-



                                                1
matter jurisdiction under Rule 12(b)(2) of the Federal Rules of Civil Procedure. (ECF No. 8.) On

August 9, 2018, the Magistrate Judge determined that Plaintiff failed to show: (1) Defendant’s

contacts with South Carolina were purposely directed at the forum state so as to avail Defendant

of the privileges of conducting activities in South Carolina; and (2) Defendant’s contacts gave rise

to her claims under Title VII. (ECF No. 19 at 5-6.) Because Plaintiff failed to establish specific,

personal jurisdiction in this case, the Magistrate Judge recommended that Defendant’s Motion to

Dismiss be granted and that the Complaint be dismissed without prejudice under Rule 12(b)(2).

(Id. at 19.)

                                 II. STANDARD OF REVIEW

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

                                        III. DISCUSSION

        The parties were notified of their right to file objections. (ECF No. 19 at 8.) Neither party

filed objections to the Magistrate Judge’s Report. In the absence of objections to the Magistrate

Judge’s Report, this court is not required to provide an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Instead, the court must



                                                 2
only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file specific written

objections to the Report results in a party’s waiver of the right to appeal from the judgment of the

District Court based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d

91 (4th Cir. 1984). The court concludes that the Magistrate Judge’s Report accurately summarizes

the law and correctly applies it to the instant case. (ECF No. 19 at 1-7.) Since no specific

objections were filed by either party, the court adopts the Report herein. Camby, 718 F.2d at 199.

                                       IV. CONCLUSION

       After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report and Recommendation (ECF No. 19) provides an accurate summary of the facts and law in

the instant case.     Therefore, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 19) and incorporates it herein by reference. For the reasons set forth

in the Magistrate Judge’s Report and Recommendation (ECF No. 19), the court GRANTS

Defendant’s Motion to Dismiss (ECF No. 8), and DISMISSES Plaintiff’s Complaint (ECF No. 1)

without prejudice.

       IT IS SO ORDERED.




                                                     United States District Judge
October 3, 2018
Columbia, South Carolina




                                                 3
